Citation Nr: 1740065	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a personality disorder.

2.  Entitlement to an initial rating in excess of 70 percent for bipolar disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  An April 2012 decision granted service connection for bipolar disorder and assigned a 70 percent disability rating, effective September 9, 2009.  An August 2013 decision, in pertinent part, denied entitlement to a TDIU.  Finally, a May 2015 decision denied entitlement to service connection for a personality disorder.

In March 2012, the Veteran testified at a hearing before RO personnel.  In June 2017, he and his spouse testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current Cluster B personality disorder manifested by antisocial and narcissistic traits.

2.  Since service connection was established effective September 9, 2009, the Veteran's bipolar disorder has been manifested by varied affect from appropriate to blunted or hostile; intermittent rapid, pressured speech; anxious and irritable mood without episodes of violence; impaired concentration characterized by racing thoughts and distractibility; mildly impaired short-term memory, observed as non-linear beginning in November 2014; limited reasoning, judgment, and insight; and delusional thought content with reported auditory hallucinations during one VA examination; his bipolar disorder has never resulted in total occupational and social impairment.

3.  Since the Veteran's September 2009 claim to establish service connection for bipolar disorder, and since his July 2012 claim for a TDIU, he has been service connected for bipolar disorder, rated 70 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined evaluation for compensation has been 70 percent from September 9, 2009.

4.  The Veteran is unable to secure or follow a substantially gainful occupation, consistent with his usual occupation as a truck driver, which ended around 1997, and his high school education, due to his service-connected bipolar disorder.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016).

2.  The criteria for an initial rating in excess of 70 percent for bipolar disorder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2016).

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2009 and May 2013.  Regarding his service connection claim for a personality disorder, the Veteran filed his application as a part of the Fully Developed Claim (FDC) program, using VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, which includes complete VCAA notice in the form itself.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant procuring relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records, VA and private treatment records, vocational rehabilitation and education documents, and lay statements are associated with the claims file.  VA provided relevant examinations as discussed further in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Service Connection Claim

The Veteran contends that service connection is warranted for a current personality disorder manifested by narcissistic and antisocial traits.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Personality disorders are not diseases or injuries for compensation purposes; disability resulting from personality disorders may not be service-connected.  38 C.F.R. § 4.127 (2016).  See also 38 C.F.R. §§ 3.303(c), 4.9 (personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.

The Veteran's representative has argued on his behalf in written correspondence and oral argument during the June 2017 hearing that because the Veteran's bipolar disorder was diagnosed in 1997, prior to a diagnosed personality disorder, his personality disorder is superimposed upon the bipolar disorder and warrants service connection.

Turning to the evidence, the Veteran's service treatment records are silent for complaints, diagnosis, or treatment for a psychiatric disability, including personality disorder.  Examination reports at enlistment in November 1990 and at separation in November 1991 document normal psychiatric function on clinical evaluation.  His service treatment records do reflect that he disclosed pre-service marijuana use, and after receiving a DUI off base, he participated in an Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) during service.  An intake record documents his report of using alcohol one to six months earlier and using cannabis product, cocaine, and hallucinogens more than six months earlier.  A November 1991 progress report documents unsatisfactory progress and a commander's recommendation for separation from military service.

The Veteran's service personnel records document behavioral problems throughout his military service.  For example, he was counseled for being late and missing formation, being absent from duty, failing to follow instructions, failing to progress in drug and alcohol treatment, disrespecting a non-commissioned officer (NCO), issuing bad checks, possessing ammunition after being instructed to dispose it, losing his military identification card, and other issues.  In August 1991, the Veteran was apprehended for drunk driving and underage alcohol consumption.  On the same date, the Army barred him from reenlistment due to receiving the DUI with a blood alcohol content of .30.  In November 1991, a commander initiated action to discharge the Veteran from the Army under honorable conditions (general discharge) for missing formations, drug and alcohol rehabilitation failure, issuing bad checks, and disrespecting an NCO.

In October 1997, the Veteran presented for a private psychiatric evaluation with complaints of "highs and lows, and irritability."  He described these symptoms beginning in his late teens and gradually increasing over the years.  He stated that the symptoms had progressed to the point he had lost a lot of jobs.  He reported that his parents divorced when he was seven years old, he was not close to his parents growing up, and he was "downed mentally a lot."  He indicated he got in trouble at school for talking back and transgressing some regulations, but otherwise had no major problems.  The diagnosis was bipolar disorder.  The psychiatrist did not diagnose any personality disorder.

The Veteran established medical care at the Ft. Myers VA Outpatient Clinic (VAOPC) in November 1998 and reported an eight-year history of recurrent mood swings characterized by depression and anger, and current cocaine and marijuana use.  The assessment was bipolar disorder.  During May 2003 VA treatment, the Veteran described having a perpetual "short fuse" and being "nasty" to others, becoming impatient and irritated.  The Axis II diagnosis was rule out antisocial personality disorder.  (The multiaxial system of assessing mental disorders and general medical conditions addresses clinical disorders at Axis I and personality disorders at Axis II.  See Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994)).  In June 2003, he presented to a VA clinic and demanded to see someone, stating his mind was a "mess" and he was "unstable."  The assessment included likely personality disorder.  Subsequent VA treatment records included an Axis II diagnosis of personality disorder manifested by antisocial and narcissistic traits.  

In correspondence received in March 2012, the Veteran's father recounted that the Veteran had been a "normal young man prior to entering the service," but after service appeared to be "very moody, agitated, and constantly on edge" with "very high highs and very low lows."

Following an April 2012 VA examination and review of the Veteran's claims file, the Axis II diagnosis was personality disorder manifested by narcissistic and antisocial traits.  The examiner explained that much of the Veteran's behavioral problems in service appeared to be conduct problems, not mood problems because antisocial and narcissistic traits were clearly evident during his military service.  The examiner detailed that these "personality traits likely drove most of the Veteran's behavioral problems [because he] repeatedly spoke of feeling humiliated and harassed (classic narcissistic traits) and blatantly disobeyed orders and was disrespectful (classic antisocial trait)."  

The Veteran was afforded a VA examination in May 2013.  The Axis II diagnosis was Cluster B personality disorder.  The VA examiner, who also evaluated the Veteran in April 2012, reported that the Veteran continued to exhibit personality traits including hostility, irritability, verbal aggressiveness, lack of empathy and remorse, and expectations of immediate compliance with his desires.  The examiner explained that these personality traits are lifelong and likely developed in adolescence.  In support of her conclusion, the examiner noted that the Veteran acknowledged having a lack of trust since childhood related to perceived parental behaviors, was largely estranged from his siblings, and had a long history of conduct problems while in the military, which appeared to be chiefly related to antisocial and narcissistic traits.

Having considered the medical and lay evidence of record, the Board finds that service connection for the Veteran's personality disorder is not warranted.  

As outlined above, VA regulations provide that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In addition, "the Secretary has seen fit to explicitly exclude congenital or developmental defects, such as personality disorders, as diseases, and hence any disability resulting therefrom cannot be service connected."  Winn v. Brown, 8 Vet. App. 510, 516 (1996).  As such, the Veteran cannot be compensated for any diagnosed personality disorder under pertinent VA laws and regulations. 

The Board acknowledges the argument raised by the Veteran's representative that the Veteran's personality disorder was superimposed upon his bipolar disorder because the former was diagnosed years after the latter.  However, the representative's suggestion that 38 C.F.R. § 4.127 provides a basis for service connection in that situation is mistaken.  The plain language of the regulation permits service connection only for a mental disorder superimposed upon a personality disorder.  In this case, the Veteran has a current personality disorder and is service-connected for a mental disorder, bipolar disorder, superimposed upon his personality disorder.  Moreover, the Board finds the opinions of the April 2012 and May 2013 VA examiner persuasive and probative in weighing against the claim for service connection because the conclusion that the Veteran's personality disorder manifested by antisocial and narcissistic traits likely developed in adolescence is consistent with and supported by the evidence of record.  See Boggs v. West, 11 Vet. App. 334 (1998).

In summary, service connection for a personality disorder manifested by antisocial and narcissistic traits must be denied because a personality disorder is not a disease or injury for VA compensation purposes.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




III. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected bipolar disorder has been rated as 70 percent disabling since service connection was established effective September 9, 2009, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432, which uses the General Rating Formula for Mental Disorders.  He contends that a higher, 100 percent rating is warranted.

A 70 percent rating is warranted for bipolar disorder with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.

A 100 percent rating is warranted for bipolar disorder with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 32 (4th ed. 1994)). 

In this regard, the Board notes that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, his pertinent VA examinations were conducted prior to that time and include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim. 

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  DSM-IV at 32.

When it is not possible to separate the effects of a nonservice-connected disorder from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels). 

The Veteran's claim for service connection for bipolar disorder was received in September 2009.  Contemporaneous VA treatment records dated from 2009 through March 2012 reflect that he consistently denied suicidal or homicidal ideation, mania, or depression.  Reported mental status examination findings included the following: oriented to person, place, and time; pleasant and cooperative behavior; mood and sleep generally "okay;" affect was appropriate for content, but blunted in January 2011; speech generally within normal limits with occasional rapid, pressured speech; episodes of anxiety, but "overall low;" logical, circumstantial thought process; decrease in racing thoughts; hallucinations denied or no hallucinations observed or reported; and reasoning, judgment, and insight limited but improving.  GAF scores ranged from 41 in September 2010 to 45 in October 2011.  Individual therapy sessions during this time period generally focused on "interpersonal relationships, to include with those in his family of origin" and improving his skills "to obtain and maintain healthy relationships and friendships."  

During a January 2012 VA audiology examination, the Veteran began the examination "very agitated and upset about his increased tinnitus" and experience with his hearing aids.  The examiner "spent a significant amount of time explaining" the maximum disability level for tinnitus and hearing aid maintenance issues with the Veteran.  The examiner indicated the Veteran "verbalized understanding and was calm when he left the clinic."

In March 2012, the Veteran testified that he believed he was "always singled out of the crowd and given extra punishments" during military service.

In April 2012, the Veteran was afforded a VA examination by a clinical psychologist.  He described immediate adjustment problems during military service, to include perceiving he was "constantly being singled out and harassed by drill and platoon sergeants," failing to follow instructions, being absent from duty, and receiving a DUI when drinking off post.  He reported continued adjustment problems after service, explaining he did not look for a job for one year because he was "too depressed" and did not want anyone telling him what to do.  He stated he worked as a truck driver from approximately 1993 to 1996, but had mood swings and trouble sleeping and was terminated due to being late, getting into arguments with supervisors, and being disrespectful to others.  He indicated that from 2000 to 2009, he lived on a church property, which served as a homeless shelter, and performed volunteer work helping other homeless people.  He added that the church made him do things he did not want to do, such as traveling to do fundraising.  

In reviewing the claims file, the examiner observed that earlier assessments noted a lack of symptoms that would support a diagnosis of bipolar disorder, but later assessments supported a mood disorder such as bipolar disorder.  The examiner detailed that various symptoms had included flight of ideas; religiosity rampant in conversation; extreme and easily provoked irritability; numerous interpersonal conflicts; hearing voices of the lord, his mother, and pastor; agitation; impulsive spending; impulsive traveling; and delusions of believing the lord speaks through him.  Regarding current symptoms, the Veteran endorsed depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, impaired impulse control, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

On mental status examination, the Veteran appeared casually and appropriately dressed; psychomotor function and speech were within normal limits; attitude toward the examiner was hostile and rude with the Veteran giving short, curt answers and appearing suspicious; and he intentionally refused to make eye contact "out of disrespectfulness," but improved as the interview progressed.  The Veteran's affect was inappropriate, irritable, and then quite flat; mood was depressed and irritable; thought processes were normal; thought content included delusional belief that Jesus sent him on a special mission to Indianapolis to serve people with drug and alcohol problems; he endorsed daily auditory hallucinations; short-term memory was mildly impaired; and insight was limited.  He was oriented to person, place, and time; he denied panic attacks, sleep impairment, or suicidal or homicidal ideation; and attention and concentration, abstract reasoning, and ability to maintain hygiene were intact.  The examiner indicated the Veteran did not have current episodes of violence or impulsive or inappropriate behavior.  

The Axis I diagnosis was bipolar disorder not otherwise specified (NOS) and past history of alcohol and polysubstance abuse.  The Axis II diagnosis was narcissistic and antisocial traits.  The examiner assigned a GAF score of 50 and found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and/or mood.  The examiner remarked that the Veteran did "not appear to have ever functioned well occupationally or socially," noting that "extreme irritability" appeared to have been a hallmark of his ongoing bipolar disorder.  The examiner identified the following symptoms, which the Veteran endorsed, as attributable to his bipolar disorder NOS: grandiosity, decreased need for sleep, pressured speech, flight of ideas or racing thoughts, distractibility, excessive involvement in pleasurable activities that have a high potential for painful consequences, depressed mood, loss of interest in activities, feelings of worthlessness, and significantly diminished ability to concentrate.  The Veteran stated that he sleeps well if his CPAP for sleep apnea stays on all night, and he attributed his significant loss of energy to fibromyalgia and arthritis.  

Regarding a personality disorder, the examiner elaborated that the Veteran had numerous cluster B personality traits, including narcissistic and antisocial traits including irresponsibility, aggressiveness, lack of empathy, lack of remorse, and expectations of immediate compliance with his desires.  

During May 2012 VA treatment, the Veteran continued to deny suicidal or homicidal ideation, mania, or depression.  Reported mental status examination findings were similar to those previously reported in the context of VA treatment.  A June 2012 VA treatment record documents that the Veteran transitioned from Phase I treatment involving individual therapy services to Phase III treatment involving only medication management.  The clinical social worker indicated that achieving Phase III status is a recognition of "hard work and dedication" to recovery goals and a reflection that the Veteran no longer requires "intensive services of psychotherapy, recovery planning, or treatment planning."  

An April 2013 VA medication management note reflects the Veteran's report of stable mood; mild racing thoughts; no depression, paranoia, anxiety, or hallucinations; no suicidal or homicidal ideation; and sleep being "not too bad" because he was "using a CPAP now."  He also stated he had been "doing great" since he got married in October 2012.  Mental status examination findings included the following: good hygiene; varied affect; oriented to person, place, and time; psychomotor function within normal limits; spontaneous speech with normal to fast rate; logical thought process; fair concentration, reasoning, judgment, and insight; and intact memory.

In May 2013, the Veteran was afforded another VA examination by the same clinical psychologist who conducted the prior examination.  He reported that since getting married in October 2012, his marriage was going well, they enjoyed each other, and he denied any marital problems.  He stated he spoke weekly with his parents, remained estranged from his younger siblings, and had friends.  He described leisure activities or things he enjoyed as playing with his bird and making it toys, riding his tractor lawn mower and his motorcycle, and watching television.  He also described starting projects such as building a model car or straightening out the garage, but not completing the activities due to becoming distracted.    

On mental status examination, the Veteran was oriented to person, place, and time, and appeared appropriately dressed with hygiene maintained and appropriate eye contact.  His speech was "as limited as possible," giving "curt, extremely rude, evasive, and hostile" responses to questions; but his attitude improved as the interview progressed, becoming "quite friendly and open" by the end of the interview.  Mood was depressed and irritable and affect was irritable and hostile.  Thought process was normal and thought content focused heavily on "physical ailments, difficulty of his life, lack of finances."  Abstract reasoning and memory were within normal limits and intelligence was average.  His judgment was intact, understanding the outcome of his behavior, and insight was adequate.  His concentration was characterized by racing thoughts and becoming easily distracted; he did not behave impulsively or have inappropriate behavior.

Subjectively, he denied suicidal or homicidal ideation, delusions or hallucinations, panic attacks, or episodes of violence; and he described his mood as, "Pretty good considering.  Happy is a choice."  He reported having trouble falling asleep because he sometimes "feel[s] so excited" and does not feel the need to sleep.  He added that he uses a CPAP, but rips it off.  

The examiner summarized that the Veteran's bipolar disorder was moderate and did cause social and occupational impairment with deficiencies in most areas, but did not preclude work.  However, the examiner clarified that the Veteran's personality disorder was "severe due to difficulty adapting to stressful situations and difficulty (almost inability) to establish effective work and social relationships," likely rendering him unable to work.

Subsequent VA treatment records dated from June 2013 to September 2016 reflect the Veteran's reports in 2013 of a "large amount of anxiety," for which he was started on a new medication.  He "talked about his marriage and how much he values his life now," but he and his wife also endorsed having difficulty with communicating and agreed to individual and couples therapy.  The Veteran endorsed mild to moderate racing thoughts, but did not believe these impaired his functioning.  He continued to deny suicidal or homicidal ideation, paranoia, or hallucinations.  Mental status examination findings were similar to those reported in prior VA treatment records.  

During May 2014 VA treatment, the Veteran complained of pain throughout his joints with difficulty sleeping.  The primary care physician contacted a VA clinical psychologist to help the Veteran re-establish care, but he failed to appear for the scheduled appointments.  VA primary care records in November 2014 reflect the Veteran's complaints of pain, causing increased anxiety.  During the same month, a member of the VA psychiatry clinic called the Veteran, who requested medication to help with his pain without causing other problems.  The clinician arranged an appointment for the Veteran to discuss a trial of medication to help decrease anxiety and potentially decrease pain without triggering hypomania or mania.  

The Veteran presented for a scheduled psychiatry clinic visit in November 2014, describing constant pain that caused anxiety, mood swings, and irritability; and difficulty sleeping.  The Veteran's subjective reports of symptoms and objective mental status examination findings were consistent with prior treatment records.  However, the examiner observed the Veteran's memory was non-linear; he could remember events and recommendations regarding treatments, but not in the correct sequence/time.  The examiner prescribed gabapentin for anxiety, mood, and to potentially reduce pain.  Subsequent treatment records reflect the Veteran's reports of continued anxiety associated with pain and "major financial issues," terrible sleep, and mood swings; and evaluation and medical treatment for anxiety and pain.

In June 2017, the Veteran testified that he had been on numerous medications for his bipolar disorder over the years and believed that medications made his symptoms worse.  His wife testified that it was difficult to describe the Veteran's personality and mood changes.  She affirmed the Veteran struggled to stay on task.

The Board has considered the medical and lay evidence of record and finds that a preponderance of the evidence weighs against entitlement to an initial rating in excess of 70 percent for bipolar disorder.

Since service connection was established effective September 9, 2009, the Veteran's bipolar disorder has been manifested by varied affect from appropriate to blunted or hostile; intermittent rapid, pressured speech; anxious and irritable mood without episodes of violence; impaired concentration characterized by racing thoughts and distractibility; mildly impaired short-term memory, observed as non-linear beginning in November 2014; limited reasoning, judgment, and insight; and delusional thought content with reported auditory hallucinations on VA examination in April 2012.  

These findings most nearly approximate the criteria for the 70 percent rating currently assigned.  Here, the Veteran's racing thoughts, rapid speech, and mood swings are documented to be fairly constant and of sufficient severity to interfere with his communication and most relationships.  Also, his impaired concentration appears to be pervasive and severe enough to significantly interfere with his ability to complete household tasks or recreational projects.  The Board finds that manifestations such as these support the conclusions by the April 2012 and May 2013 VA examiner that the Veteran's bipolar disorder causes occupational and social impairment with deficiencies in most areas.

In comparison, a higher, 100 percent rating is not warranted because the Veteran's bipolar disorder has not been manifested by "particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (describing when a veteran may qualify for a given disability rating under [38 C.F.R.] § 4.130).  In this regard, while the evidence documents some impairment in thought processes or communication such as racing thoughts and pressured, hostile speech, neither impairment has been so severe as to preclude the Veteran from identifying and articulating his needs, as demonstrated by his request to treat increasing pain and anxiety symptoms.  Similarly, while he endorsed delusional thinking and auditory hallucinations on VA examination in April 2012, his VA treatment records and examination reports reflect that he last endorsed auditory hallucinations in June 2007, and neither hallucinations nor delusional thinking were otherwise reported or observed.  As such, although he has occasionally reported auditory hallucinations and appeared to have some delusional thoughts during a VA examination, these symptoms haven not been sufficiently persistent to warrant a 100 percent rating.  

Considering the Veteran's memory function, the Board also finds that his impairment is distinct from the severity of impairment contemplated by the applicable rating criteria.  Here, a 100 percent rating contemplates memory loss characterized by forgetting one's own name or occupation, or the names of close relatives.  The evidence of record plainly documents some short-term memory impairment and non-linear memory; however, the Veteran has not forgotten his own name or prior occupation as a truck driver.  Notably, during the June 2017 hearing, the Veteran was able to recall reasons for his employment termination decades earlier.  

Finally, the Veteran's bipolar disorder symptoms have not been so severe, frequent, or long-lasting as to render him completely impaired occupationally and socially.  He has maintained his hygiene, denied suicidal or homicidal ideation, remained fully oriented, established and maintained a relationship with his spouse and worked to improve relationships with his family of origin, retained the ability to perform activities of daily living such as mowing his lawn, and been involved in volunteer work with homeless persons.  

The Board also finds that the GAF scores assigned during the period from September 9, 2009, which ranged from 41 to 50, do not provide a basis for a higher, 100 percent rating.  Again, GAF scores range from 41 to 50 denote serious symptoms or serious impairment in social or occupational functioning.  The Board finds the assigned score are consistent with the severity, frequency, and duration of the Veteran's bipolar disorder symptoms.

In summary, the Board finds that a rating higher than 70 percent is not warranted for the Veteran's bipolar disorder at any time since September 9, 2009.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes that they are not warranted because as explained above, the medical and lay evidence of record did not support a higher rating than already assigned.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms associated with his bipolar disorder, such as anxious mood, sleep impairment, impaired judgment, and irritability, are contemplated by the schedular rating criteria.  Moreover, the Board emphasizes that the General Rating Formula for Mental Disorders specifically allows for consideration of symptoms not mentioned by the rating criteria, as reflected by the phrase "due to such symptoms as" that is included for the 30 percent criteria and higher.  38 C.F.R. § 4.130.  

Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case, the Veteran raised the issue of entitlement to a TDIU, and the Board herein grants that claim, as detailed below.

IV. TDIU

The Veteran contends that his service-connected disabilities preclude him from engaging in substantially gainful employment consistent with his education and occupational experience.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

Since the Veteran's September 2009 claim to establish service connection for bipolar disorder, the Veteran has been service connected for bipolar disorder, rated 70 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined evaluation for compensation has been 70 percent from September 9, 2009.  Therefore, the Veteran meets the threshold criteria for a TDIU under the percentage standards set forth in 38 C.F.R. § 4.16(a).

Following his July 2012 informal claim for a TDIU, the Veteran submitted a formal Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) in May 2013.  He indicated that he completed high school and completed truck driver training in 1993 and reported he had not had any other education and training since he became too disabled to work.  He reported that he had not worked since 1997 due to his bipolar disorder and he had not tried to obtain employment since that time.

An October 1997 private psychiatric examination report reflects the Veteran's complaints of "highs and lows, and irritability," which started in his late teens and gradually increased over the years to the point that it had been "real bad" for a year and a half and had led to losing a lot of jobs.  The Axis I diagnosis was bipolar disorder I, mixed, without psychosis, most recent episode depressed (rapid cycler).  The psychiatrist did not diagnose a personality disorder.  

The Veteran had previously applied for, and eventually received, nonservice-connected pension benefits based in part on his bipolar disorder.  In a January 1999 application, he reported completing high school and becoming totally disabled in July 1998.  He identified his work history as a truck driver for two months and as a cable installer for four months during the one-year period before becoming totally disabled.  Treatment records dated in 1999 and 2000 from the Ft. Myers, Florida VA Outpatient Clinic document his reports of chronic pain from a recent "back injury incurred in an industrial accident" and ongoing treatment for bipolar disorder. 

The Veteran established medical care at the Indianapolis VA Medical Center (VAMC) in December 2000 when he was admitted for an acute episode of pancreatitis with a reported history of alcohol and recreational drug abuse.  He disclosed to a chaplain that he had moved from Florida to Indianapolis to train to be a pastor, adding that he left because there were demons "weighing him down."  The chaplain observed that the Veteran's description of his church training was "less than lucid" and questioned whether he may have been confused to some degree.

A May 2003 VA psychiatry note documents the Veteran's report that he had resided at the "Deeper Life" ministry since moving to Indiana and had been unemployed and dependent on the ministry for room and board.  He stated that he worked voluntary jobs occasionally, but was "not allowed to work while in the ministry."  He claimed to have "abused 'everything,' including LSD, cocaine, marijuana, [and alcohol], since he was [eight] years old" and that he had been "sober for [two] years ever since joining a ministry."  He complained of having a "perpetual 'short fuse' and being 'nasty' to others," admitting past legal trouble involving assault.  In June 2003, he told a VA social worker he had lived in a "substance abuse rehabilitation facility" for approximately two and a half years and had discontinued his reported abuse of alcohol, LSD, cocaine, crack, and marijuana for the same time period.

An August 2009 VA chaplain note reflects the Veteran's report that he was unhappy with his vocation in his church, which involved traveling all over the United States to establish help centers, and the absence of any friends outside the church.  During VA treatment the following month, he reported he had "quit his traveling job with the church."

During a VA mental disorders examination in April 2012, the Veteran reported living on a church property from 2000 to 2009, describing it as a homeless shelter and stating he volunteered to help "people who were on drugs and alcohol and homeless people."  

Following a review of the claims file and examination, the diagnosis was bipolar disorder NOS and a personality disorder manifested by narcissistic and antisocial traits.  The examiner differentiated the Veteran's symptoms attributable to bipolar disorder and a personality disorder and opined that "at least a portion of [his] behavioral problems in service could be seen as early manifestations of bipolar disorder as they were characterized by extreme irritability," which appeared to "be a hallmark of the Veteran's ongoing disorder."  The examiner observed that the Veteran "very clearly had poor functioning following his military discharge" and did "not appear to have ever functioned well occupationally or socially."

The Veteran was afforded a VA examination in May 2013.  The examiner, who also conducted the prior examination, attributed the Veteran's symptoms such as sleep impairment, disturbances in motivation and mood, mild impulsivity, anxiety, and depressed mood to his bipolar disorder; and attributed symptoms such as difficulty to near-inability to establish effective work and social relationships, difficulty adapting to stressful situations, and suspiciousness to his personality disorder.  The examiner noted that the Veteran presented as "rude, curt, hostile, uncooperative, entitled, [and] irritable."  The examiner opined that the Veteran's bipolar disorder was moderate and did cause social and occupational impairment; however, his personality disorder was severe and likely rendered him unable to work.

In June 2017, the Veteran testified that he was terminated from his job as a truck driver in 1997 because he could not get along with others, did not get to work on time, was unable to maintain records, and the job was "too strenuous."

Having reviewed all evidence of record, the Board notes that there are conflicting opinions as to whether the Veteran's service-connected bipolar disorder renders him unemployable.  For example, the examiner in April 2012 appeared to acknowledge that the Veteran had never functioned well occupationally or socially at least in part due to bipolar disorder symptoms such as extreme irritability.  However, the same examiner concluded in May 2013 that the Veteran's nonservice-connected personality disorder, and not his bipolar disorder, rendered him unemployable.

Having considered the entire record, and given the Veteran's relatively limited educational background and his fairly brief occupational history as a truck driver, the Board finds that the evidence is at least evenly balanced as to whether the limitations due to the Veteran's service-connected bipolar disorder preclude him from securing or following any form of substantially gainful employment.  Although there appear to be conflicting medical opinions on this question, the ultimate determination is a legal one for the Board to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a personality disorder is denied.

Entitlement to an initial rating in excess of 70 percent for bipolar disorder is denied.

A TDIU is granted, subject to controlling regulations applicable to the payment of VA monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


